03/23/2021


                                            OP 21-0033
                                                                                            Case Number: OP 21-0033

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                            2021 MT 72


DARLENE LESAGE,

               Petitioner,

         v.

TWENTIETH JUDICIAL DISTRICT COURT,
HON. DEBORAH KIM CHRISTOPHER, Presiding Judge,

               Respondent.


ORIGINAL PROCEEDING:              Petition for Writ of Supervisory Control
                                  In and For the County of Lake, Cause No. DC-20-252
                                  Honorable Deborah Kim Christopher, Presiding Judge

COUNSEL OF RECORD:

                For Petitioner:

                       Gregory A. McDonnell, Thomas C. Orr Law Offices, P.C., Missoula,
                       Montana

                For Respondent:

                       Hon. Deborah Kim Christopher, Self-Represented, Twentieth Judicial
                       District Court, Polson, Montana

                For the State of Montana:

                       Austin Knudsen, Montana Attorney General, Katie F. Schulz, Assistant
                       Attorney General, Helena, Montana


                                                    Submitted on Briefs: February 26, 2021

                                                               Decided: March 23, 2021


Filed:
                                  c.,.--.6--4(
                       __________________________________________
                                         Clerk
Justice Dirk Sandefur delivered the Opinion and Order of the Court.

¶1       Petitioner Darlene Lesage petitions this Court for a writ of supervisory control

reversing the January 8, 2021, order of the Montana Twentieth Judicial District Court, Lake

County, denying her motion to substitute the presiding judge, the Hon. Deborah Kim

Christopher, in the underlying matter of State v. Lesage, Cause No. DC-20-252.

Supervisory control is an extraordinary remedy justified in our discretion only when

urgency or emergency factors make the normal appeal process inadequate, purely legal

questions are involved, and, as pertinent here, the lower court has erroneously granted or

denied a motion for substitution of judge in a criminal case. M. R. App. P. 14(3)(c); State

ex rel. Dusek v. Eighth Judicial Dist. Court, 2003 MT 303, ¶¶ 6-7, 318 Mont. 166, 79 P.3d

292. Upon due consideration of the petition and the separate summary responses of the

District Court and State of Montana, the petition is hereby denied.

¶2       In a criminal case, “[each] party is entitled to one substitution of a district judge.”

Section 3-1-804(1), MCA. The “motion for substitution . . . [in a criminal case] must be

filed within 10 calendar days after the defendant’s arraignment.” Section 3-1-804(1)(b),

MCA. A “motion for substitution is effective upon filing” except that, for criminal

defendants who are represented by privately retained counsel, “the motion . . . is not

effective for any purpose unless the substitution motion fee required by 25-1-201[1] is paid

to the clerk of the district court.” Section 3-1-804(3), MCA. Upon filing of a “timely

motion,” the judge who is the subject of the motion generally has no “power to act on the


1
    The filing fee for a motion to substitute a judge is $100. Section 25-1-201(1)(p), MCA.


                                                  2
merits . . . or to decide legal issues in the case” and “has the duty of calling in [a] subsequent

district judge[].” Section 3-1-804(5)-(6), MCA. However, “[a]ny motion . . . that is not

timely filed is void.” Section 3-1-804(4), MCA. In that regard, the judge who is the subject

of the substitution motion retains “jurisdiction to determine [the] timeliness” of the motion

and “shall enter an order denying the motion” if untimely. Section 3-1-804(4), MCA. The

subject judge thus retains jurisdiction to determine whether the movant timely filed the

motion in accordance with all filing prerequisites and conditions specified in the rule. See

Mines Mgmt., Inc. v. Fus, 2014 MT 256, ¶¶ 6-12, 376 Mont. 375, 334 P.3d 929 (affirming

district court denial of substitution motion on determination of inapplicability of

§ 3-1-804(12), MCA (right to substitution on remand from reversal or modification on

appeal)). A district court determination as to whether a substitution motion was timely

filed in accordance with the filing prerequisites and conditions specified in § 3-1-804,

MCA, is a question of law reviewed de novo for correctness. Mines Mgmt., ¶ 5.

¶3     Here, Lesage is the defendant in the underlying criminal matter. Prior to her formal

arraignment under the State’s charging Information, her privately-retained counsel

(Gregory McDonnell) filed a notice of appearance and motion to continue her arraignment

on November 24, 2020. The District Court granted the unopposed motion and reset

Lesage’s arraignment for December 10, 2020. On December 18, 2020, following Lesage’s

December 10 arraignment, her counsel, through an assistant, mailed a motion to substitute

the presiding judge to the Clerk of District Court for filing. The transmittal did not include

the statutorily prescribed filing fee.



                                                3
¶4     As indicated by the County Attorney’s receipt in the same building of a

simultaneously mailed service copy, the Clerk’s office received the motion on

December 21, 2020. However, without explanation, the Clerk immediately returned it by

mail without filing to Lesage’s counsel due to failure to include the requisite filing fee.

Upon receipt, and subsequent inquiry of the Clerk of Court, on December 23, 2020, counsel

immediately emailed a scanned copy of the motion back to the Clerk of Court and

separately placed a $100 filing fee check in the mail. Upon receipt of the email copy of

the motion, the Clerk of Court docketed the email copy of the motion later that same day,

December 23, 2020, but did not date-stamp it as filed pending receipt of the filing fee.

There is no record as to when the Clerk actually received mail delivery of the filing fee,

but the motion was not date-stamped for filing until December 28, 2020.

¶5     On January 11, 2021, the District Court denied the motion for substitution of judge

on the stated ground that it was not timely filed in accordance with filing fee requirement

of § 3-1-804(3), MCA. On January 15, 2021, Lesage petitioned this Court for exercise of

supervisory control reversing the District Court’s denial of the substitution motion on the

asserted grounds that the motion was timely “filed” by email on December 23, 2020, with

the filing fee then timely paid by mail within the 3-day mail service window allowed under

Uniform District Court Rule 2(e) (UDCR).

¶6     However, it is beyond genuine material dispute that Lesage was arraigned on

December 10, and that the 10-day substitution motion filing thus expired no later than

December 21, 2020. See § 3-1-804(1)(b), MCA; UDCR 2(e) (motion practice “[t]ime

computation shall be governed by” M. R. Civ. P. 6); M. R. Civ. P. 6(1). It is similarly

                                            4
beyond genuine material dispute that Lesage’s email delivery of the motion to the Clerk

did not occur until two days later, on December 23, and that neither her December 21 mail

transmittal, nor her subsequent December 23 email transmittal, included or were

accompanied by payment of the attendant filing fee. It is similarly beyond dispute that she

did not place the filing fee in the mail until December 23. Thus, the District Court correctly

concluded that Lesage did not timely file her substitution motion in accordance with the

filing fee requirement of § 3-1-804, MCA.

¶7     Pursuant to M. R. Civ. P. 6(d) (3-day extension of service deadlines for mail service

of process), and citing Schaffer v. Champion Home Builders Co., 229 Mont. 533, 536, 747

P.2d 872, 874 (1987), for the proposition that “[a] mailed motion is filed when placed in

the custody of the clerk,” Lesage counters that she timely filed the email copy of her motion

on December 23, the day before the mail-extended filing deadline expired on December 24.

In Schaffer, we considered whether a district court correctly dismissed a complaint as

time-barred where the plaintiff mailed the complaint for filing three days before the statute

of limitations expired, but the clerk of court did not receive it in the mail for filing until the

next day. Schaffer, 229 Mont. at 535-36, 747 P.2d at 873-74.                  In affirming, we

distinguished the effect of filing by mail from mail service, to wit:

       “[A] civil action is commenced by filing a complaint with the court.” Rule 3,
       M. R. Civ. P. “Filing” is the operative verb [sic]. “Filing” is defined in Rule
       5(e), M. R. Civ. P.: “The filing of pleadings and other papers with the court
       as required by these rules shall be made by filing them with the clerk of
       court . . . [.]” The words “filing them with” are not the equivalent of “mailing
       them to.” Unlike service by mail, which is complete on the date of mailing,
       filing by mail is not complete until the pleading is placed in the custody of
       the clerk of court.


                                                5
Schaffer, 229 Mont. at 536, 747 P.2d at 874 (emphasis in original). Contrary to the

proposition asserted by Lesage, Schaffer thus essentially held that the 3-day deadline

extension for mailing applied only to service of process and papers, not to court filing

deadlines. Schaffer, 229 Mont. at 536, 747 P.2d at 874. See also M. R. Civ. P. 5(b) and

6(d) (expressly referring to manner of “service”); Black’s Law Dictionary (11th ed. 2019)

(defining “filing” as, inter alia, “[t]he act . . . of submitting or lodging a document with a

clerk of court . . .”). Thus, neither M. R. Civ. P. 6(d), nor Schaffer, are of avail to Lesage

here.

¶8       Even if they were, her assertion in any event fails to account for the express language

of § 3-1-804(3), MCA, stating that “the motion . . . is not effective for any purpose unless

the substitution motion fee required by 25-1-201[2] is paid to the clerk of the district court.”

Under the express language of the rule, Lesage’s substitution motion was not timely filed

and effective in accordance with the filing fee requirement of § 3-1-804(3), MCA, until the

clerk of court actually received her filing fee. She did not mail her filing fee until two days

after the December 21 deadline expired and thus did not timely pay her filing fee as

required by § 3-1-804(3), MCA.

¶9       In apparent recognition of this impassable roadblock, Lesage alternatively asserts

that § 3-1-804(3), MCA, denies her equal protection of the law in violation of the

Fourteenth Amendment to the United States Constitution and Article II, Section 4, of the

Montana Constitution because it treats privately represented and non-indigent


2
    The filing fee for a motion to substitute a judge is $100. Section 25-1-201(1)(p), MCA.


                                                  6
self-represented defendants differently from State prosecutors and indigent defendants

represented by the Office of the State Public Defender (OPD). We acknowledge that

§ 3-1-804(3), MCA, differentiates between two classes by making substitution motions

filed by or through government actors (i.e., prosecutors and OPD-represented indigent

defendants) immediately effective pending subsequent payment from the public purse,

while making those filed by privately represented and non-indigent self-represented

defendants effective only upon payment of the filing fee.

¶10    However, even assuming arguendo that § 3-1-804(3), MCA, discriminates between

similarly situated classes, equal protection challenges are generally subject only to rational

basis scrutiny, absent demonstration that the alleged discrimination implicates a

fundamental constitutional right or constitutionally suspect classification. State v. Ellis,

2007 MT 210, ¶¶ 10-11, 339 Mont. 14, 167 P.3d 896; Snetsinger v. Mont. Univ. Sys., 2004

MT 390, ¶¶ 16-19, 325 Mont. 148, 104 P.3d 445; Clark v. Jeter, 486 U.S. 456, 461-62, 108

S. Ct. 1910, 1914 (1988). Under rational basis scrutiny, legislative enactments and

procedural rules of court are presumed constitutional, with the challenger bearing the heavy

burden of demonstrating that the enactment or rule is not rationally related to any legitimate

government interest. State v. Harrington, 2017 MT 273, ¶ 12, 389 Mont. 236, 405 P.3d

1248; Stratemeyer v. Lincoln Cty., 259 Mont. 147, 152-53, 855 P.2d 506, 509-10 (1993);

State v. Spina, 1999 MT 113, ¶ 86, 294 Mont. 367, 982 P.2d 421 (citation omitted). The

right to substitute a district judge neither is, nor derives from, a fundamental federal or state

constitutional right. It is a procedural rule of court, discretionarily afforded by this Court

with the tacit approval of the Legislature pursuant to Article VII, Section 2(3), of the

                                               7
Montana Constitution, available only in accordance with its express prerequisites and

conditions. See § 3-1-804(1), MCA (Sup. Ct. Order., June 17, 1987, as amended). On the

undisputed factual record and cursory legal analysis asserted in this case, Lesage has failed

to demonstrate that § 3-1-804(3), MCA, is either subject to strict or intermediate

constitutional scrutiny, or is otherwise not rationally related to any legitimate government

purpose or interest. Consequently, she has not demonstrated that exercise of discretionary

supervisory control is warranted on constitutional grounds here.

¶11    We hold that Lesage has failed to demonstrate that the District Court erroneously

denied her motion for substitution of judge on the ground that it was untimely in accordance

with the filing fee requirement of § 3-1-804(3), MCA. We therefore decline to exercise

supervisory control under the particular circumstances in this case.

¶12    IT IS THEREFORE ORDERED that Lesage’s Petition for Writ of Supervisory

Control is DENIED. The Clerk of this Court is directed to provide immediate notice of

this Opinion and Order to counsel for Petitioner, all counsel of record in the Twentieth

Judicial District Court, Lake County, Cause No. DC-20-252, and the Honorable Deborah

Kim Christopher, presiding.

       Dated this 23rd day of March, 2021.

                                                         /S/ DIRK M. SANDEFUR

We concur:


/S/ INGRID GUSTAFSON
/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ LAURIE McKINNON

                                             8